Case 1:19-cv-03543-RPK-RER Document 10-1 Filed 03/12/20 Page 1 of 8 PageID #: 93


                               Mass Spectrome try Facility             Thomas G. Hartman, Ph.D.

R!JTGERS                       Center for Advanced Food Technolog y
                               Rutgers, The State University of NJ
                                                                       Laborator y Director
                                                                       hartmantg @aol.com
                                                                       Phone: 848-932-5543
     New Jersey Agricultural   63 Dudley Road
     Experiment Station        New Brunswick , NJ 08901-8520           Fax: 732-932-6776




                                                            Novemb er 14, 2019

 Spencer Sheehan, Esq.
 Sheehan & Associates, P.C.
 505 Northern Blvd
 Suite 311
 Great Neck, NY 11021

 spencer@spencersheehan.com

                                      CONFIDENTIAL

                  Mass Spectrometry Laboratory Analysis Report #7546

                  Flavor Analysis ofBrey er's Natural Vanilla Ice Cream

 Dear Mr. Sheehan:

      This is the report pertaining to the above-captioned samples that you
 submitted for flavor analysis.

 I        Sample Log

          The following samples were received for analysis:

 1.       Breyer's Natural Vanilla Ice Cream, Production Code: 29230 A 07:58

 II        Analysis Request

        The analysis request was to extract and analyze the flavors from the vanilla
 ice cream.




                                                  1
Case 1:19-cv-03543-RPK-RER Document 10-1 Filed 03/12/20 Page 2 of 8 PageID #: 94




  III   Analysis Methodology

         The vanilla ice cream ( 10 g) was transferred to a borosilicate glass test tube
  sealed with Teflon-lined, screw cap closure, thawed, matrix-spiked with 10 µg of
  naphthalene-d8 internal standard (1.0 ppm w/v) and mixed thoroughly using a lab
  vortexor. The thawed ice cream was then divided into 4 equal portions,
  transferred to glass vials and extracted with equal volumes (1: 1) of methylene
  chloride. The layers were allowed to separate and then the methylene chloride
  extracts isolated and pooled together. The pooled extracts were centrifuged 30
  minutes at 2500 rpm to clarify (separate any water or emulsion) then dried with
  anhydrous sodium sulfate. The dried extract was concentrated under a gentle
  stream ofnitrogen to a final volume of approximately 0.5 mL then transferred to a
  Purge & Trap apparatus (Scientific Instrument Services, Solid Sample P&T
  system) and subjected to Purge & Trap-Thermal Desorption-GC-MS analysis as
  follows:

  Purge & Trap-Thermal Desorption-GC-MS

        Concentrated methylene chloride extract prepared as described above was
 evaporated to dryness in a stream of nitrogen gas inside the glass tubing of the
 purge & trap apparatus (SIS Solid Sample Purge & Trap Oven). Immediately
 upon reaching dryness the sample was subjected to P&T analysis by purging with
 nitrogen at 50 ml per minute for 30 minutes at 150°C. The exhaust of the P&T
 apparatus was fitted with a Tenax-TA adsorbent trap. The traps were then
 connected to the Short Path Thermal Desorption system and thermally desorbed
 directly into the GC-MS system for final analysis (SIS Model TD-4 Short Path
 Thermal Desorber). The thermal desorption conditions were 250°C for 5 minutes.
 A method blank was prepared and analyzed prior to the vanilla ice cream sample.
 Compounds detected in the method blank were disregarded in the data treatment
 of the test sample.

 GC-MS Analysis Methodology

        Analyses ofTenax traps prepared as described above were conducted using
 a Scientific Instrument Services (SIS) model TD4 Short Path Thermal Desorber
 interfaced to the Varian 3400 GC directly coupled to a Finnigan TSQ-7000 triple
 stage quadrapole tandem mass spectrometer equipped with an Xcaliber data

                                            2
Case 1:19-cv-03543-RPK-RER Document 10-1 Filed 03/12/20 Page 3 of 8 PageID #: 95



  system. Thermal desorption conditions were 250°C for 5 minutes using sub-
  ambient, cryogenic GC column temperature programming. The GC was equipped
  with a 60 meter x 0.32 mm i.d. Guardian-ZB-5MS capillary column with a 1.0 µm
  film thickness (Phenomonex). The mass spectrometer was operated in electron
  ionization mode (70 eV) scanning masses 35-350 once each second.

  Materials

        Naphthalene-d8 used as internal standard for the study was purchased from
  Sigma-Aldrich Chemical Co, St. Louis MO. Methylene chloride was purchased
  from Thermo Fisher Scientific. All thermal desorption supplies were purchased
  from Scientific Instrument Services, Inc., Ringoes, NJ.


 IV     Results

        The GC-MS analysis data for the vanilla ice cream flavor is summarized in
 Table 1. The GC-MS chromatogram corresponding to the Table is presented in
 Figure 1. From left to right, the Table lists the MS scan number (from centroid of
 peak), peak area integration, peak identification and then concentration data
 expressed in parts per million (ppm w/v). The data is semi-quantitative and based
 on peak area ratio to the matrix-spiked internal standard (naphthalene-d8)
 assuming a detector response factor of 1.0 with no correction for extraction
 efficiency.

       If you have any questions or if I can be of further assistance to you then
 please don't hesitate to contact me.


                                        Respectfully Submitted,




                                        Thomas G. Hartman, Ph.D.
                                        Mass Spectrometry Lab Director
                                        & Research Professor




                                          3
Case 1:19-cv-03543-RPK-RER Document 10-1 Filed 03/12/20 Page 4 of 8 PageID #: 96



                                Attachments

  ►     Table 1, Analysis Results Summary

  ►     Figure 1, GC-MS Chromatogram

  ►     Analysis Data Forms

  ►    Photo of Test Sample




                                       4
    Case 1:19-cv-03543-RPK-RER Document 10-1 Filed 03/12/20 Page 5 of 8 PageID #: 97



                                           Table 1

                         Sheehan & Associates, P.C., Project #7546
                              Brayer's Natural Vanilla Ice Cream
                               Production Code: 29230 A 07:58
   Methylene Chloride Extract of 10.0 g with 1 ppm Matrix-Spiked Int. Std. by P&T-TD-GC-MS

Data File = TSQA3571

MS      Area                                                                       Cone.
Scan # Integration Peak Assignment                                                 PPMw/w
    205       99298 acetic acid                                                        0.022
    250    3625596 diacetyl                                                            0.797
    342      268657 acetoin                                                            0.059
    447      440003 butyric acid                                                       0.097
    474    2288379 ethyl lactate                                                       0.503
    510      679180 dimethylsulfoxide (DMSO)                                           0.149
    632   14688936 dimethyl sulfone                                                    3.230
    684    5573689 hexanoic acid                                                       1.226
    750      115042 benzyl alcohol                                                     0.025
    769      568416 heptanoic acid                                                     0.125
    806      540814 guaiacol                                                           0.119
    813      465017 nonanal                                                            0.102
    836      139435 maltol                                                             0.031
    885   12067851 octanoic acid                                                       2.654
    890       77124 benzoic acid                                                       0.017
    912      315936 2-methoxy-4-methylphenol                                           0.069
    928    4547572 naphthalene-dB (internal standard)                                  1.000
    971    3843797 nonanoic acid                                                       0.845
   1007      187607 delta-nonalactone                                                  0.041
   1030      148583 2,4-decadienal                                                     0.033
   1065    7005324 decanoic acid                                                       1.540
   1121   25782638 vanillin                                                            5.670
   1140      125485 undecanoic acid                                                    0.028
   1158      376018 vanillyl ethyl ether                                               0.083
   1195      335836 delta-decalactone                                                  0.074
   1225    1486537 !auric acid                                                         0.327
   1338       81955 gamma-dodecalactone                                                0.018
   1365      268239 delta-dodecalactone                                                0.059
   1381      405333 myristic acid                                                      0.089
                    Total (excluding internal standard)                                18.03
              Case 1:19-cv-03543-RPK-RER
C:\Xcalibur\data\TSQA3571                                   Document    10-1 Filed 03/12/20 Page 6 of 8 PageID #: 98
                                                               11/7/2019 2:02:22 PM

RT: 0.00 · 45.02
                                                                                1121                                                  NL:
                                                                                24.93                                                 3.65E8
       10
                                                                                                                                      m/z=
                                                                                                                                      35.0-43.0+
       90-                                                                                                                            45.0-350.0
                                                                                                                                      MS
                                                                                                                                      TSQA3571
       80


       70


 ""'
 C
 <1l
       60
u
 C
 ::,
.a
<(     50
 "'>
~
ai 40                   12
0::                    6.26                                              928
                                                                        21.68
       30
                                                                   885      1065
                                                                  20J!6     23 99
       20                                                 632
                                     296     409
                                    11 J)_4 12.94        16.70    876
                                                                 20,@_                    1225
       1                                                                                  26.68        1585
                             18
                         __'2,_36                                                                      32.74 1719 1840       2102
                                                                                                             34,99 :rr,03    41.44
           0
               0   5                 10             15             20                25           30         35             40       45
                                                                        Time (min)
TSQA3571
Type: Unknown ID: 1 Row: 1
Sample Name:            Breyer's Natural Vanilla Ice Cream (Production Code:
                        29230 A 07:58), DCM Extract, 150C/30min, matrix spiked
                        with w/w l.0ppm Int. Std. by P&T-TD-GC-MS
Study:
Client:                 Sheehan & Associates, P.C., LLN7546
Laboratory:             Mass Spectrometry - Dr. Tom Hartman
Company:
Phone:
Instrument Method:      C:\Xcalibur\methods\voc45solventdelay6min.meth
Processing Method:
Vial:                       1
Injection Volume (µl):     10.00
Sample Weight:              0.00
Sample Volume (µ1):         0.00
ISTD Amount:                0.00
Dil Factor:                 1.00
Case 1:19-cv-03543-RPK-RER Document 10-1 Filed 03/12/20 Page 7 of 8 PageID #: 99

              SH OR T PA TH THERMAL DE SO RP TIO N
                                                                                 DA TA FO RM
                              MA SS SPECTROMETRY LA BO RA TO RY
     AN AL YS T~     Sa.rse.llr.       · PROJECT #: 75'-IG                      DATE•~ll+-,h'--1/~'~q_ __
     PROJECT sPo Nso R,        5heehG.n Gnd Assoc.;.J:es ,.P.c..
   INSTRUMENT: SCI ENT IFIC INSTRUM
                                    ENT SERVICES INC ., (SIS ) MOD
               SHORT PATH THERMAL DESORPTION                      EL TD- 2
                                                SYSTEM & ACCESSORIES
   TYPE OF ANALYSIS: □ DIRECT
                                  THERMAL DESORPTION (DTD)

                               )9   PURGE & TRAP - THERMAL DESORP
                                                                 TION (P&T-TD)
       PURGE & TR AP AN D DIR EC T THERM.AL
                                            DE SO RP                           TIO N CONDITIONS:
  sAMPLE DE scR IPT ioN ,       Oc.ro et/ta.cf       of    Breyer~ Nxbr0,/ 11/j.,ni)h         ice. ro/LM

  SAMPLE SIZ E,
                  ------                       SAMPLE MATRIX:        □ GAS          □ LIQUID      'lief SOLID
  PURGE & TRAP APPARATUS:               )g!     SIS SOLID MATRIX SAMPLING OVE
                                                                             N
  0 SIS LIQUID PURGE VESSEL                    □   WHEATON LIQ UID SAMPLER                O SKC PUMP
 □    CUSTOM APPARATUS:
                               --------------------
 PURGE GAS:    '¢_                                                                                       --
                     NITROGEN         □ HELIUM         O AIR      PURGE: GAS FLOW RATE: $0,.,.L/mj'I\
 PURGE & TRAP TIM E: jO,njY\                  TEMPERATURE: 1$0'(_        DRY PURGE TIME:           90,n)Y\
 ADSORBENT TRAP:        9!{   TENAX      □ CARBOXEN-569           □ OTHER: _ _ _ _ _ _ __
 ADSORBENT TRAP BED VOLUME:
                                                   D 2cm       □ 4cm           )9   6cm        □ 8cm
.GLT DESORPTION TUBE INS IDE
                             DIAMETER:                         □ 3mm i.d .               ~ 4mm i.d .
                      benWlt-d,, t o/ueM.-d.!'
INTERNAL    STANDARD' ru.ph+b,i.leA( -dt   M!OUNT               INTERNAL STANDARD'             I.O ppm   i,.tjw
INTERNAL STANDARD SPI KE :            Jill,   MATRIX SPI KE      O ADSORBENT TRAP SPI KE
                        TH ER MA L DE SO RP TIO N CONDITION
                                                                                    S:
DESORPTION TEM P.:       15◊'(.,              DESORPTION TIM E:     5 ffiiY\             INJ . TIME,   JO sec.
INI TIA L PURGE TIM E:_ 10~ 5€.~ C..~
                                      -- TYPE OF ANALYSIS :
                                                                                     0 GC       ~ GC-MS
COMMENTS:
           -- -- -- -- -- -- -- -- -- -- -- -- --
                                                                                                           -
Case 1:19-cv-03543-RPK-RER Document 10-1 Filed 03/12/20 Page 8 of 8 PageID #: 100

               TSQ~7000 MA SS SPECTROMETRY AN ALY SIS DAT
                                                         .A FO RM
                                         MASS SPECTROMETRY LAB ORA TOR Y


       DATA FIL E(S ),TS ~f\3 S71                        PROJECT ~h       7S1./G.           DATE,_,_11....,/7-f-/.,_1~1----
       PRO JECT SPO NSO ~,     Shee.hwi t lhioi,Jes I P. c..        ANALYST iJot. ¼rre.llo.
       s.rust!?LE   DES CRI PTIO N, f3reyec's NiliinJ.., 1/,milb...
                                                                    ice. C)t!4 M, DCb\ ®liC±



                                                       GC CONDITIONS:
      INST RUM ENT , V<ll rian 340 0COiifJMNrt:f35-m5.                SER IAL #,
     LEN GTH ' 60 {YI.     DIA MET ER' 0. ?i2..mm.
                                                                                 -~ --
                                                            FILM THIC KNE SS' 0.? s,Jhi,1
     TYP E OF INJE CTI ON,      Jl9 SPL IT            □ SPLITLESS                        •
                                                                             □ ON-COLUMN
                                 □ HEADSPACE                 )8l' THERMAL DESORPTION
     INJ . LIN ER, □ CYC LOID □ 2:;,n.'ill Dir
                                               ect :;gi 4:lllm Dir ect □
                                                                                                - - " ( o7t_h;-_ ,.-,r)c- --
     INJECTION VOLUME, _ _- _ _ _ _ INJECTOR TEMPERATURE,
                                                                                                  tso·c
     SEP TUM PUR GE,

    CA!i:R:IER GAS '
                     ~ YES O NO
                         He
                                                            ~ ~ , - c . __ _ _


                                           SPL IT RAT IO, /0:_,__
                                                              /
                                   CAR RIER FLOW {ml /min .) ' - - or
                                                                                              _        ____
                                                                      PSI HEAD PRE SS. '                              7..0ps l
    TEM P,     PROGRAM,        ~1_o•e,, ➔          uo•e,_ (i) /O'C./mifl
                                                                      I
    GC-M S INTE RFA CE LIN E TEMPERA
                                     TURE                           , 11{0'(.,            GC MAINTENAl.l!CE,
   ) ( S EP.TDM CE1'.NGE                     □    CLE.l\N & SILA N!ZE !NJ . LINE R           ~     Col.>mL'l Bake out
                                   MA SS SPE CTR OM ETE R CONDITIONS:
   INSTRUMENT i         Fin;;: ;d.g;; ;.:u   .M.'!P   TSQ'J(}(J(J    :PATA SYS TEM , X;::u il.ib® :it:
   ION IZAT ION MODE'l¢ EI                       (70 ;.V)   □
                                                        □ -ION □ CID (MS-M:S)
                                                                CI ~ +ION
   IF CI THEN I:WJ JICA TE REA GEN T GAS
                                          :0 ME'l'HlU,iE □ ISOBUTANE O AMMONIA
   IoN souR cE TEMP g          O      IgS•c
                                      FILA MEN T EMr ss:ro N cuRR ENT ,                                   Lf:oo ul}
   TYP E OF ANA LYS IS: )efG C-M S □DC! □EI
                                             /CI DJ:RECT PROBE □BATC:!l: INLET
   0 SIM MODE: ION (,.) MON ITOR ED,       ___,
                                                            -- -- -- -- -- -- -- -
  0 SRM MODE,DAUGHTER ION (S) MONITORED,
  DCI OR DIRECT PROBE TEMPERATURE
                                   RAMP,
                                                                           -:
                                                                                 ------
                                                                           -----------
                                                                                 ---- -.
                                                                                --
  J)<.ASS   Rl\NGE,_,3~5_-~3~$_C)__ __                 SCAN RAT E
                                                                                    -- -- -- -- -- --
                                                                          (~;. con              (.0 Sec..
                                                                                  ds/d eca d,;) :
 TUNE FIL E,        E.1 ~ Tufle                       METHOD    FIL E: voc..4Ssdiiutlr/eloy6 mi(\ t'.YJP;,tf\
 COMMENTS: _ _ _ _ _ _ _ _ _ _ _ _ _ _
                                       ___                                          _ _ _.:___ _ _ _ __
